Citation Nr: 1714686	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from September 1958 to July 1981.  

This matter came before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in February 2017.  The hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss began during service.

2.  The left shoulder disorder was not present until many years after service and is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2016).

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was afforded an appropriate VA examination, and probative evidence as to whether the Veteran has a left shoulder disorder related to service has been obtained.  

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The term "chronic disease" refers to those diseases, such as arthritis and organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that his hearing loss was caused by his exposure to excessive noise during service.  The Veteran's spouse, who has known him since before service, has reported that he exhibited symptoms of diminished hearing acuity during and since service.  

The Veteran's DD Form 214 reveals that he served as an aircraft systems technician, aircraft maintenance specialist, and aircraft accessory systems superintendent.  Audiometric testing during service was within normal limits, including during the March 1981 separation examination, and the Veteran denied hearing loss during the March 1981 separation examination.  A September 1981 VA examination indicates that hearing loss was not noted.  

An October 2010 VA examination reveals the Veteran's history of hearing loss since service.  He reported noise exposure to aircraft and jet engines as an aircraft mechanic, including direct noise exposure from being underneath B52 planes while preparing them for take-off.  Audiometric testing showed hearing loss, as defined by VA.  The examiner determined that it was not as likely as not that the Veteran's hearing loss was caused by or a result of service.  The examiner explained that a 2005 Institute of Medicine study determined there was no scientific evidence to support delayed onset of noise-induced hearing loss.  

After consideration of the evidence, the Board finds service connection is warranted for hearing loss.  The record suggests that the Veteran was exposed to noise in service, he has been diagnosed with hearing loss as defined by VA, and he and his spouse have competently reported that the Veteran exhibited diminished hearing during and since service.  

The Board acknowledges that the separation examination reflects normal hearing.  The Board finds the normal findings and history at separation and the lack of "noted" hearing loss in September 1981 are not dispositive evidence of no hearing impairment at that time, however, particularly because he and his spouse have consistently reported that he experienced diminished hearing acuity during and since service.

The Board further acknowledges that the VA examiner provided a negative nexus opinion.  The examiner did not address the evidence of threshold changes in hearing acuity during service, however, or the competent histories of diminished hearing acuity since service.  Notably, it appears that the opinion is based solely on the absence of hearing loss, as defined by VA, at discharge.  As such, the opinion is without probative value.  

As noted above, the Veteran and his spouse are competent to report that the Veteran exhibited hearing loss during and since service.  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for hearing loss.  

Left Shoulder Disorder

The service treatment and examination records reveal no findings suggestive of a  left shoulder disorder.  A March 1981 treatment record does reveal a history of pain extending to the scapula region, but the record indicates that the pain originated at the cervical spine and was attributed to a cervical nodule.  The March 1981 separation examination record reveals a history of "painful or 'trick' shoulder/elbow," but the record clarifies that the history refers to the right shoulder.  The service treatment records confirm prior treatment for right shoulder symptoms.  

An August 2008 private treatment record reveals the Veteran's three-month history of aching shoulder pain that he suspected was arthritis.  Radiographic imaging showed a rotator cuff tear, degenerative changes, and impingement.   

A December 2010 VA examination record reveals the Veteran's history of painful left shoulder motion beginning in 1970.  He denied trauma.  After examination, the diagnosis was degenerative joint disease.  The examiner determined it was less likely than not that the left shoulder disorder was related to service.  The examiner explained that service treatment records were silent for a left shoulder condition and the retirement examination was silent for a left shoulder condition.   

After consideration of the evidence, the Board must conclude that service connection is not warranted for a left shoulder disability.  Initially, the Board finds that a preponderance of the evidence shows that a current left shoulder disability was not present until more than one year after the Veteran's honorable service.  The medical records dated during service reveal no complaint or finding indicative of a left shoulder disability, and the initial diagnosis of a chronic condition dates in 2008, 27 years after discharge from service.   

The Veteran has reported treatment for a left shoulder disability while stationed at Nellis Air Force Base.  See February 2014 VA Form 9.  The Board has reviewed the records associated with Nellis Air Force Base but has only found treatment for the right shoulder.  Based on the length of time between the Veteran's service at Nellis Air Force Base and the initial history of in-service treatment for the left shoulder  (35 years) and the evidence of treatment for the other shoulder during this period of service, the Board finds the Veteran's current history of left shoulder treatment is not credible and thus not probative evidence of in-service treatment for the left shoulder.  

The Veteran has alternately reported left shoulder pain with motion since 1970.  See December 2010 VA examination record.  Although the Veteran is competent to report his history, he is not competent to attribute the pain to a currently diagnosed disorder rather than a different disorder or to acute episodes manifested by pain.  Furthermore, the Board notes that the current history of chronic pain since 1970 is contradicted by the record, which indicates that the Veteran did not have chronic left shoulder pain prior to 2008.  In this regard, the Board finds the history of three months of pain in August 2008 is highly probative evidence that the Veteran did not have chronic pain prior to May 2008.  

The Board further finds the probative evidence does not suggest that a currently diagnosed left shoulder disorder is related to service.  A VA examiner determined that the condition is not related to the Veteran's service.  There is no medical opinion of record linking the left shoulder disorder to service.  Although the appellant might believe that his left shoulder disorder is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for hearing loss is granted.

Service connection for a left shoulder disorder is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


